By the Court.
Tbe committees bave right by tbe statute to sue and prosecute, but it must be in tbe name of tbe town or society, to wbicb tbe estate belongs, and so in an action of trespass tbe property must be alleged to be in tbe town or society. Eor this cause judgment was arrested, but no cost allowed.
This point was adjudged at tbe adjourned Superior Court in New Haven, December Term, A. D. 1772, in an action brought in tbe name of tbe school committees of tbe several ecclesiastical societies in the town of Waterbury, demanding surrender of seisin! and possession of a piece of land, of wbicb said town was seized in fee for tbe use of tbe schools, in said several societies.
Two exceptions were taken to this declaration under a general demurrer. 1st. That tbe legal estate was in said town, and tbe action ought to bave been brought in tbe name of tbe town, and not in tbe names of tbe committees of said societies, to whom tbe use only belonged. 2d. That tbe committees of the several societies could not join in an action even for tbe use.
Judgment — 'That tbe declaration was insufficient, upon both exceptions.